Security Equity Fund Security Mid Cap Growth Fund 805 King Farm Blvd., Suite 600 Rockville, Maryland 20850 Supplement Dated February 1, 2012 to Prospectus Dated February 1, 2012 This supplement provides new and additional information beyond that contained in the Prospectus for Large Cap Core Institutional Fund, Small Cap Growth Institutional Fund, Large Cap Concentrated Growth Institutional Fund and Mid Cap Growth Institutional Fund (the “Funds”) and should be read in conjunction with those Funds’ Prospectus. Closure of Fund Share Classes to New Investors The Institutional Share Class of the Large Cap Core Institutional Fund, Small Cap Growth Institutional Fund, Large Cap Concentrated Growth Institutional Fund and Mid Cap Growth Institutional Fund are currently closed to all new investments. The Institutional Share Class of these Funds will be open to accept purchases from investors beginning on or about Thursday, March 1, 2012, unless otherwise indicated. Please Retain This Supplement For Future Reference
